Attachment to Advisory Action

	Applicants’ amendment filed on 2/22/2022 has been fully considered; however, the amendment has not been entered given that it raises new issues that would require further consideration and/or search.
	
	With respect to new issues, claim 10 has been amended to include a new limitation, i.e. “wherein the copolymer formulation consists of an oil-in-water emulsion”. It is the Examiner’s position that this is a new issue and therefore, the amendment would require further consideration and/or search.

	/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767